 1 MCGREGOR W. SCOTT
   United States Attorney
 2 KEVIN C. KHASIGIAN
   Assistant U.S. Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5
   Attorneys for Plaintiff
 6 United States of America

 7

 8                                 IN THE UNITED STATES DISTRICT COURT

 9                                     EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                             2:17-CR-00053 JAM
12                                   Plaintiff,            STIPULATION & ORDER CONTINUING
                                                           JUDGMENT AND SENTENCING OF
13                            v.                           DEFENDANT TIMOTHY CHAPIN
14   TIMOTHY CHAPIN,                                       DATE: July 16, 2019
     MANUEL AGUEROS,                                       TIME: 9:15 a.m.
15   PAUL FOURNIER,                                        COURT: Hon. John A. Mendez
     ROBERT LAUTENSLAGER,
16   JEFFREY REILLEY,
     JORGE EGUILUZ,
17
                                    Defendants.
18

19

20                                                STIPULATION

21           1.      By previous order, this matter was set for judgment and sentencing on June 4, 2019.

22           2.      By this stipulation, the United States of America (“government”) and defendant Timothy

23 Chapin now move to continue the judgment and sentencing until July 16, 2019, at 9:15 a.m., on the

24 basis of the complexity of this case, the parties’ efforts to stipulate to a restitution figure, and counsel’s

25 scheduling conflicts.

26           3.      The government and defendant Chapin further stipulate to the following briefing

27 schedule related to the judgment and sentencing proceeding:

28                   a)      Judgment and Sentencing Date: July 16, 2019


       STIPULATION AND [PROPOSED] ORDER                    1
       U.S. V. CHAPIN ET AL., 2:17-CR-053 JAM
 1                  b)      Reply, or Statement of Non-Opposition: July 9, 2019

 2                  c)      Motion for Correction of Presentence Investigation Report shall be filed with the

 3          Court and served on the Probation and Opposing Counsel no later than: July 2, 2019

 4                  d)      The Presentence Investigation Report shall be filed with the Court and disclosed

 5          to counsel no later than: June 25, 2019

 6          4.      The U.S. Probation Officer has been consulted about the proposed judgment and

 7 sentencing date, as well as the proposed briefing schedule, and has no objection to the proposals.

 8          IT IS SO STIPULATED.

 9   Dated: May 8, 2019                                      MCGREGOR W. SCOTT
                                                             United States Attorney
10

11                                                           /s/ Kevin C. Khasigian
                                                             Kevin C. Khasigian
12                                                           Assistant U.S. Attorney
13

14   Dated: May 8, 2019                                      /s/ Noa Oren
                                                             NOA OREN
15
                                                             Attorney for Defendant
16                                                           TIMOTHY CHAPIN

17                                                           (Authorized by email)

18

19

20

21

22

23

24

25

26

27

28

      STIPULATION AND [PROPOSED] ORDER                   2
      U.S. V. CHAPIN ET AL., 2:17-CR-053 JAM
 1                                                 ORDER

 2         Upon review and consideration of the stipulation of the government and defendant Timothy

 3 Chapin, IT IS HEREBY ORDERED that:

 4         1.      Judgment and sentencing of defendant Timothy Chapin is continued to July 16, 2019, at

 5 9:15 a.m.

 6         2.      The parties’ briefing schedule set forth in the stipulation is ADOPTED.

 7         IT IS SO ORDERED.

 8

 9 DATED: 5/9/2019
                                                         /s/ John A. Mendez
10                                                   THE HONORABLE JOHN A. MENDEZ
                                                     UNITED STATES DISTRICT COURT JUDGE
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     STIPULATION AND [PROPOSED] ORDER                  3
     U.S. V. CHAPIN ET AL., 2:17-CR-053 JAM
